Exhibit 10.2

 

Execution Version

 

BOARD REPRESENTATION RIGHTS AGREEMENT

 

THIS BOARD REPRESENTATION RIGHTS AGREEMENT (this “Agreement”), dated as of
July 2, 2019 (the “Effective Date”), is entered into by and among NGL Energy
Holdings LLC, a Delaware limited liability company (the “General Partner”), NGL
Energy Partners LP, a Delaware limited partnership (the “Partnership” and,
together with the General Partner, the “NGL Entities”), EIG Management Company,
LLC, a Delaware limited liability company (“EIG Management”), and FS/EIG
Advisor, LLC, a Delaware limited liability company (“FS” which, together with
EIG Management are referred to herein, collectively, as “EIG”), on its own
behalf and on behalf of the Purchasers (as defined below).  Each of the NGL
Entities and EIG are herein referred to individually as a “Party” and
collectively as the “Parties.”  Except as otherwise provided herein, capitalized
terms used but not defined herein shall have the meaning assigned to such terms
in the Class D Preferred Unit Purchase Agreement, dated as of July 2, 2019, by
and among the purchasers listed on the signature pages thereto (collectively,
the “Purchasers”) and the Partnership (the “Purchase Agreement”).

 

Recitals

 

WHEREAS, pursuant to, and subject to the terms and conditions of, the Purchase
Agreement, the Partnership has agreed to issue and sell to the Purchasers
Class D Preferred Units (the “Preferred Units”) and warrants that will be
exercisable for Common Units representing limited partner interests in the
Partnership (the “Warrants”);

 

WHEREAS, promptly upon receipt of the approval of requisite members of the
General Partner as required pursuant to the GP LLC Agreement, the General
Partner will execute and deliver that certain Amendment No. 4 (the “Fourth
Amendment”) to the Third Amended and Restated Limited Liability Company
Agreement of the General Partner (as amended to date, the “GP LLC Agreement”,
and as further amended by the Fourth Amendment, the “Amended GP LLC Agreement”),
which shall, among other things, provide EIG with the right to designate one
(1) director to serve on the board of directors of the General Partner;

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
General Partner will execute and deliver the Sixth Amended and Restated
Agreement of Limited Partnership of the Partnership (the “Partnership
Agreement”);

 

WHEREAS, the General Partner, in its individual capacity and in its capacity as
the general partner of the Partnership, has determined it to be in the best
interests of Partnership to enter into this Agreement;

 

WHEREAS, the Purchasers’ investment in the Partnership pursuant to the Purchase
Agreement is expected to benefit the Partnership and the General Partner; and

 

WHEREAS, the Purchasers and EIG will receive valuable consideration as a result
of the investment in the Partnership pursuant to the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the Parties hereto, the
Parties hereby agree as follows:

 

--------------------------------------------------------------------------------



 

Agreement

 

Section 1.                                           Board Designation Rights.

 

(a)                                 During the period (the “Designation Period”)
beginning on the Effective Date and ending on the date that the Purchasers and
their respective Affiliates (as defined in the Partnership Agreement)
(collectively, the “EIG Group”) collectively no longer own, in the
aggregate, either at least: (i) (A) 50% of the number of Preferred Units issued
pursuant to the Purchase Agreement or (B) 50% of the aggregate liquidation
preference of any class or series of Class D Parity Securities (as defined in
the Partnership Agreement) (the forgoing clauses (A) and (B) collectively, “EIG
Preferred Units”), or (ii) Warrants, Warrant Exercise Units and/or Common Units
(collectively, “EIG Common Units”) that, in the aggregate, comprise 10% or more
of the then-Outstanding (as defined in the Partnership Agreement) Common Units
(assuming, for purposes of such calculation, that all such Warrants are validly
exercised pursuant to Section 3(b)(i) thereof in exchange for the maximum number
of Warrant Exercise Units issuable thereunder at the time of such election), in
each case, subject to adjustment for unit split, reverse split and similar
transactions applicable to the Preferred Units, any Class D Parity Securities
held by the EIG Group or the Common Units, as applicable, EIG shall, in
accordance with the terms of this Agreement and in accordance with the Amended
GP LLC Agreement, be entitled and have the right (the “Board Designation Right”)
to designate up to one (1) natural person to serve on the Board (any such
Director designated by EIG, the “EIG Designated Director”) and the General
Partner shall take all actions necessary or advisable to effect such a
designation as promptly as is practicable; provided, however, that the EIG
Designated Director shall, in the good faith and reasonable judgment of the
General Partner, (1) have the requisite skill and experience to serve as a
director of a public company (it being agreed by the Parties that any employee
of a member of the EIG Group having the title of managing director or higher
possesses the requisite skill and experience necessary to serve as a director of
a public company), (2) not be prohibited from serving as a director pursuant to
any rule or regulation of the United States Securities and Exchange Commission
(the “Commission”) or any national securities exchange on which the
Partnership’s Common Units are then-listed or admitted to trading, and
(3) should the EIG Designated Director not be an employee of the EIG Group, such
EIG Designated Director shall not be an employee or director of any Competitor
(as defined in the Partnership Agreement).  If the General Partner determines in
its good faith and reasonable judgment that the EIG Designated Director does not
meet one or more of the qualifications set forth in the immediately preceding
sentence, the General Partner shall as soon as practicable (and, in any event,
within five (5) Business Days of EIG exercising its Board Designation Right)
deliver to EIG a written statement (a “Qualification Statement”) specifically
describing the circumstances pursuant to which such EIG Designated Director did
not meet such qualifications.

 

The Board Designation Right shall be exercisable by EIG at any time, and from
time-to-time, during the Designation Period by delivery to the General Partner
of a written notice of such designation signed by EIG (the “Designation
Notice”).  If a Qualification Statement in respect of the EIG Designated
Director is not delivered to EIG by the General Partner within five (5) Business
Days (the “Qualification Deadline”) of the General Partner’s receipt of the
applicable Designation Notice, then at 5:00 p.m. Central Time on the
Qualification Deadline, the appointment of the EIG Designated Director named in
such Designation Notice shall immediately become effective and such EIG
Designated Director shall be deemed to be a validly appointed member of the
Board without any further action by any Person.

 

2

--------------------------------------------------------------------------------



 

(c)                                  During the Designation Period, the EIG
Designated Director may be removed or replaced only (i) by EIG, at any time and
for any reason or for no reason, in accordance with the terms of the Amended GP
LLC Agreement and (ii) by a majority of the remaining directors voting at a
meeting at which the EIG Director shall have the right to attend, for “cause”
(as defined below).  Any vacancy occurring by reason of the death, disability,
resignation, removal or other cessation of a person serving as the EIG
Designated Director shall be filled by EIG in accordance with Section 9.02 of
the Amended GP LLC Agreement.  As used herein, “cause” means that the EIG
Designated Director (i) is prohibited from serving as a director under any
rule or regulation of the Commission or any national securities exchange on
which the Partnership’s Common Units are then-listed; (ii) while serving as the
EIG Designated Director, is convicted by a court of competent jurisdiction of a
felony; (iii) a court of competent jurisdiction has entered, a final,
non-appealable judgment finding the EIG Designated Director liable for actual
fraud or willful misconduct against the Partnership (including, but not limited
to, intentionally or willfully failing to observe the obligation of
confidentiality contained in the Confidentiality Agreement (as defined below));
(iv) is determined by the Board, acting as a majority at a meeting at which such
EIG Designated Director shall have the right to attend, to have acted
intentionally or in bad faith in his or her capacity as the EIG Designated
Director in a manner that results in a material detriment to the assets,
business or prospects of the General Partner or the Partnership (provided,
however, that no exercise of rights by a holder of EIG Preferred Units pursuant
to the Partnership Agreement or voting as the EIG Designated Director solely in
the interest of the Purchasers, or any effect on the Partnership as a result of
the foregoing, shall be deemed to result in a material detriment to the assets,
business or property of the Partnership) or (v) is terminated, removed or
resigns for any reason from his or her position, if any, with the member of the
EIG Group at which the EIG Designated Director is then employed (and is not
promptly thereafter employed by another member of the EIG Group); provided,
however, that in no event will the participation of an EIG Designated Director
in the exercise of rights by any holder of EIG Preferred Units under the
Partnership Agreement be deemed “cause”.  While serving as the EIG Designated
Director, the EIG Designated Director shall be entitled to attend all meetings
of the Board (whether held in person or via electronic means) and to vote on all
matters, including any matter on which independent members of the Board are
entitled to vote (unless prohibited by the rules and regulations of the
Commission or any national securities exchange on which the Partnership’s Common
Units are listed or admitted to trading), in each case solely to the extent
members of the Board that are similarly situated to the EIG Designated Director
are entitled to attend such meetings or vote on such matters.  The EIG
Designated Director will receive the same information provided to any other
similarly situated member of the Board, at the same time as such information is
provided to such other member of the Board, as well as being provided with
reasonable access to management of the General Partner, and shall be entitled to
receive customary reimbursement of fees and expenses incurred in connection with
his or her service as a member of the Board and/or any committee thereof
consistent with the General Partner’s policies applicable to directors
(including independent directors).

 

(d)                                 EIG agrees, upon the Partnership’s request,
to timely provide the Partnership with accurate and complete information
relating to the EIG Designated Director as may be required to be disclosed by
the Partnership under the Securities and Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder; provided that any such
disclosure shall be made available to EIG for its review and comment prior to
any disclosure by the Partnership

 

3

--------------------------------------------------------------------------------



 

related to the EIG Designated Director, and the Partnership shall give good
faith consideration to incorporating comments provided by EIG with respect
thereto.

 

(e)                                  The initial EIG Designated Director shall
be Brian Boland.

 

Section 2.                                           Information Rights. During
the Designation Period, the NGL Entities shall promptly provide to the EIG
Designated Director, subject to appropriate provisions for withholdings or
redacting information that the NGL Entities confirms in writing (email will
suffice) to the EIG Designated Director is necessary to maintain privilege or
comply with confidentiality obligations to third parties and solely to the
extent members of the Board that are similarly situated to the EIG Designated
Director are entitled to receive, notice of, and copies of all relevant
documents and materials related to, (a) any and all claims, notices of
noncompliance, violations or proceedings arising under or based upon any
Environmental Law (hereinafter, “Claims”) including, without limitation, (i) any
and all Claims by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) and all Claims by any third party seeking damages,
indemnification, compensation or injunctive relief regarding the presence,
release or threatened release of Hazardous Materials, or (b) any incident
occurring in the course of business of the Partnership or any of its
Subsidiaries that has caused serious injury, loss of life, material damage to
property or material pollution or damage to the environment, in each case that
is, or is reasonably expected to be, individually or in the aggregate, material
to the operation of the Partnership’s or any if its Subsidiaries’ respective
businesses in the good faith and reasonable judgment of the NGL Entities.

 

Section 3.                                           Additional Covenants

 

During the Designation Period, none of the NGL Entities shall (i) take any
action, directly or indirectly, to effect, or in furtherance of, (a) any
amendment or change to the Amended GP LLC Agreement or the Certificate of
Formation of the General Partner that adversely impacts the rights of EIG under
this Agreement or the Amended GP LLC Agreement (including the right to designate
the EIG Designated Director to the Board pursuant to Section 1(a) of this
Agreement) or (b) removal of the EIG Designated Director except as directed by
EIG or otherwise expressly contemplated by this Agreement (including, but not
limited to, any removal for “cause”) or the Amended GP LLC Agreement, or
(ii) act in a manner inconsistent with the rights of the EIG Group under the
terms of this Agreement or the Amended GP LLC Agreement.

 

Section 4.                                           Limitation of Liability;
Indemnification; Business Opportunities.

 

(a)                                 At all times while the EIG Designated
Director is serving as a member of the Board, and following such EIG Designated
Director’s death, resignation, removal or other cessation as a director in such
former EIG Designated Director’s capacity as a former director, the EIG
Designated Director shall be entitled to (i) the same modification and
restriction of traditional fiduciary duties, (ii) the same safe harbors for
resolving conflicts of interest transactions and (iii) all rights to
indemnification and exculpation, in each case, as are made available to any
other member of the Board (including independent members) as at the date hereof,
together with any and all incremental rights added to any of (i), (ii) or
(iii) above as are

 

4

--------------------------------------------------------------------------------



 

subsequently made available to any other members of the Board (including
independent members) in their capacity as Board members.  For the avoidance of
doubt, each EIG Designated Director shall constitute an “Indemnitee,” as such
term is defined under the Partnership Agreement and an “Indemnitee,” as such
term is defined under the Amended GP LLC Agreement.

 

(b)                                 At all times while the EIG Designated
Director is serving as a member of the Board, such EIG Designated Director and
each member of the EIG Group may engage in, possess an interest in, or trade in
the securities of, other business ventures of any nature or description,
independently or with others, similar or dissimilar to the business of the NGL
Entities, and the NGL Entities, the Board and their respective Affiliates shall
have no rights by virtue of this Agreement in and to such independent ventures
or the income or profits derived therefrom, and the pursuit of any such venture,
even if competitive with the business of the NGL Entities, shall not be deemed
wrongful or improper.  None of the EIG Designated Director or any member of the
EIG Group shall be obligated to present any investment opportunity to the NGL
Entities even if such opportunity is of a character that the NGL Entities or any
of their respective subsidiaries might reasonably be deemed to have pursued or
had the ability or desire to pursue if granted the opportunity to do so, and the
EIG Designated Director and each member of the EIG Group shall have the right to
take for such person’s own account (individually or as a partner or fiduciary)
or to recommend to others any such investment opportunity.  Notwithstanding the
foregoing, the EIG Designated Director shall be subject to, and comply with, the
requirement to maintain confidential information pursuant to the Confidentiality
Agreement.

 

(c)                                  The NGL Entities shall purchase and
maintain (or reimburse the EIG Designated Director for the cost of) insurance
(“D&O Insurance”), on behalf of any EIG Designated Director, against any
liability that may be asserted against, or expense that may be incurred by, such
EIG Designated Director in connection with the NGL Entities’ activities or such
EIG Designated Director’s activities on behalf of the NGL Entities, regardless
of whether the NGL Entities would have the power to indemnify such EIG
Designated Director against such liability under the provisions of the
Partnership Agreement (as it may be amended from time to time) or the Amended GP
LLC Agreement (as it may be amended from time to time).  Such D&O Insurance
shall provide coverage commensurate with that of an independent member of the
Board as of the date hereof.

 

Section 5.                                           Miscellaneous.

 

(a)                                 Confidentiality.  The EIG Designated
Director shall agree to maintain the confidentiality of all Confidential
Information (as such term is defined in the terms of the confidentiality
agreement attached hereto as Annex A (the “Confidentially Agreement”)) and to
enter into, comply with, and be bound by, in all respects, the terms and
conditions of the Confidentiality Agreement.

 

(b)                                 Effect of Complete Transfer.  The terms and
provisions of this Agreement shall not be effective or binding upon EIG as of
the end of the Designation Period and, as of such time, the rights of EIG under
this Agreement shall terminate and cease (other than any rights of the EIG
Designated Director to seek indemnification pursuant to Section 4(a) of this
Agreement, the Amended GP LLC Agreement and/or the Partnership Agreement).

 

5

--------------------------------------------------------------------------------



 

(c)                                  Entire Agreement.  This Agreement, the
Purchase Agreement, the Partnership Agreement, the Amended GP LLC Agreement and
the other agreements and documents referred to herein and therein are intended
by the Parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
Parties hereto in respect of the subject matter contained herein and therein. 
There are no restrictions, promises, warranties or undertakings other than those
set forth or referred to herein or in the Purchase Agreement, the Warrants, the
Partnership Agreement or the Amended GP LLC Agreement with respect to the rights
granted by NGL Entities or any of their Affiliates, the Purchasers or EIG set
forth herein.  This Agreement and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
Parties with respect to the subject matter hereof.

 

(d)                                 Notices.  All notices and demands provided
for in this Agreement shall be in writing and shall be given as provided in
Section 8.05 of the Purchase Agreement.

 

(e)                                  Interpretation.  Section references in this
Agreement are references to the corresponding Section to this Agreement, unless
otherwise specified.  All references to instruments, documents, contracts and
agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified.  The word “including” shall mean
“including but not limited to” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.  Whenever any determination, consent or approval is to
be made or given by a Party, such action shall be in such Party’s sole
discretion, unless otherwise specified in this Agreement.  If any provision in
this Agreement is held to be illegal, invalid, not binding or unenforceable,
(i) such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid, not binding or unenforceable
provision had never comprised a part of this Agreement, and the remaining
provisions shall remain in full force and effect and (ii) the Parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.  When calculating the period of
time before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded, and if the last day of such period is
a non-Business Day, the period in question shall end on the next succeeding
Business Day.  Any words imparting the singular number only shall include the
plural and vice versa.  The words such as “herein,” “hereinafter,” “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a subdivision
in which such words appear unless the context otherwise requires.  The division
of this Agreement into Sections and other subdivisions and the insertion of
headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement.

 

(f)                                   Governing Law; Submission to
Jurisdiction.  This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of Laws.  Any action

 

6

--------------------------------------------------------------------------------



 

against any Party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of Delaware, and
the Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of Delaware over any such
action.  Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

(g)                                  Waiver of Jury Trial.  EACH OF THE PARTIES
TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, AND AGREES TO CAUSE ITS AFFILIATES
TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR
(ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS
AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(h)                                 No Waiver; Modifications in Writing.

 

(i)                                     Delay.  No failure or delay on the part
of any Party in exercising any right, power or remedy hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to a
Party at law or in equity or otherwise.

 

(ii)                                  Specific Waiver.  Except as otherwise
provided herein, no amendment, waiver, consent, modification or termination of
any provision of this Agreement shall be effective unless signed by each of the
Parties hereto affected by such amendment, waiver, consent, modification or
termination.  Any amendment, supplement or modification of or to any provision
of this Agreement, any waiver of any provision of this Agreement and any consent
to any departure by a Party from the terms of any provision of this Agreement
shall be effective only in the specific instance and for the specific purpose
for which made or given.  Except where notice is specifically required by this
Agreement, no notice to or demand on a Party in any case shall entitle such
Party to any other or further notice or demand in similar or other
circumstances.  Any investigation by or on behalf of any Party shall not be
deemed to constitute a waiver by the Party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

 

7

--------------------------------------------------------------------------------



 

(i)                                     Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(j)                                    Transfer of Board Rights; Assignment;
Binding Effect.  The option and right to appoint the EIG Designated Director
granted to EIG by the General Partner under Section 1 of this Agreement, may be
transferred or assigned by EIG to another member of the EIG Group; provided,
however, that (i) the General Partner is given written notice prior to any said
transfer or assignment, stating the name and address of each of the transferee
or assignee and (ii) each such transferee or assignee assumes in writing
responsibility for the obligations of EIG under this Agreement.  Subject in all
respects to the immediately preceding sentence, this Agreement will be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, but will not be assignable or delegable by any
Party hereto without the prior written consent of each of the other Parties.

 

(k)                                 Independent Counsel.  Each of the Parties
acknowledges that it has been represented by independent counsel of its choice
throughout all negotiations that have preceded the execution of this Agreement
and that it has executed the same with consent and upon the advice of said
independent counsel.  Each Party and its counsel cooperated in the drafting and
preparation of this Agreement and the documents referred to herein, and any and
all drafts relating thereto will be deemed the work product of the Parties and
may not be construed against any Party by reason of its preparation. 
Accordingly, any rule of Law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the Party that
drafted it is of no application and is hereby expressly waived.

 

(l)                                     Specific Enforcement.  Each of the
Parties acknowledges and agrees that monetary damages would not adequately
compensate an injured Party for the breach of this Agreement by any Party, that
this Agreement shall be specifically enforceable and that any breach or
threatened breach of this Agreement shall be the proper subject of a temporary
or permanent injunction or restraining order without a requirement of posting
bond.  Further, each Party hereto waives any claim or defense that there is an
adequate remedy at law for such breach or threatened breach.

 

(m)                             No Recourse.

 

(i)                                     All claims, obligations, liabilities, or
causes of action (whether in contract or in tort, in law or in equity, or
granted by statute) that may be based upon, in respect of, arise under, out or
by reason of, be connected with, or relate in any manner to this Agreement, or
the negotiation, execution, or performance of this Agreement, may be made only
against (and are expressly limited to) the Parties.  No Person other than a
Party, including no member, partner, stockholder, unitholder, Affiliate (as
defined in the Partnership Agreement for all purposes under this Section 5(m) of
this Agreement) or representative thereof, nor any member, partner, stockholder,
unitholder, Affiliate or representative of any of the foregoing, shall have any
liability (whether in contract or in tort, in law or in equity, or granted by
statute) for any claims, causes of action, obligations, or liabilities arising
under, out of, in connection with, or related in any manner to this Agreement or
based on, in respect of, or by reason of this Agreement or its

 

8

--------------------------------------------------------------------------------



 

negotiation, execution, performance, or breach; and, to the maximum extent
permitted by law, each of the Parties hereby waives and releases all such
liabilities, claims, causes of action, and obligations against any such third
Person.

 

(ii)                                  Without limiting the foregoing, to the
maximum extent permitted by law, (A) each of the Parties hereby waives and
releases any and all rights, claims, demands, or causes of action that may
otherwise be available at law or in equity, or granted by statute, to avoid or
disregard the entity form of the other or otherwise impose liability of the
other on any third Person, whether granted by statute or based on theories of
equity, agency, control, instrumentality, alter ego, domination, sham, single
business enterprise, piercing the veil, unfairness, undercapitalization, or
otherwise; and (B) each of the Parties disclaims any reliance upon any third
Person with respect to the performance of this Agreement or any representation
or warranty made in, in connection with, or as an inducement to this Agreement.

 

(n)                                 Further Assurances.  Each of the Parties
hereto shall, from time to time and without further consideration, execute such
further instruments and take such other actions as any other Party hereto shall
reasonably request in order to fulfill its obligations under this Agreement to
effectuate the purposes of this Agreement.

 

(o)                                 Conflicts.  In the event of any conflict
between the provisions of this Agreement and the Amended GP LLC Agreement, the
provisions of this Agreement shall control.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.

 

 

NGL ENERGY HOLDINGS LLC

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By:

NGL ENERGY HOLDINGS LLC,

 

 

its general partner

 

 

 

By:

/s/ H. Michael Krimbill

 

Name:

H. Michael Krimbill

 

Title:

Chief Executive Officer

 

Signature Page to Board Representation Rights Agreement

 

--------------------------------------------------------------------------------



 

 

EIG MANAGEMENT COMPANY, LLC

 

FS/EIG ADVISOR, LLC

 

on their own behalf and on behalf of the Purchasers

 

 

 

EIG Management Company, LLC

 

 

 

By:

/s/ Brian P. Boland

 

Name:

Brian P. Boland

 

Title:

Managing Director

 

 

 

By:

/s/ Kathleen P. Turner

 

Name:

Kathleen P. Turner

 

Title:

Associate Counsel

 

 

 

FS/EIG Advisor, LLC

 

 

 

By:

/s/ Brian P. Boland

 

Name:

Brian P. Boland

 

Title:

Authorized Person

 

 

 

By:

/s/ Kathleen P. Turner

 

Name:

Kathleen P. Turner

 

Title:

Authorized Person

 

Signature Page to Board Representation Rights Agreement

 

--------------------------------------------------------------------------------



 

ANNEX A

 

FORM OF CONFIDENTIALITY AGREEMENT

 

                   , 20  

 

NGL Energy Partners LP

NGL Energy Holdings LLC

700 Louisiana Street, Suite 2060

Houston, Texas 77002

 

Attn:

 

Dear Ladies and Gentlemen:

 

Pursuant to Section 5(a) of that certain Board Representation Rights Agreement
(the “Board Rights Agreement”), dated as of July 2, 2019, by and among NGL
Energy Holdings LLC, a Delaware limited liability company (the “General
Partner”), NGL Energy Partners LP, a Delaware limited partnership (the
“Partnership” and, together with the General Partner, the “NGL Entities”), EIG
Management Company, LLC, a Delaware limited liability company (“EIG
Management”), and FS/EIG Advisor, LLC, a Delaware limited liability company
(“FS” which, together with EIG Management are referred to herein, collectively,
as “EIG”), EIG has exercised its right to appoint the undersigned as its
representative (the “EIG Designated Director”) to the board of directors of the
General Partner (the “Board”), although the individual serving as the EIG
Designated Director may be changed from time to pursuant to the terms of the
Board Rights Agreement and upon such other individual signing a confidentiality
agreement in substantially the form hereof.  The EIG Designated Director
acknowledges that at the meetings of the Board and at other times the EIG
Designated Director may be provided with and otherwise have access to non-public
information concerning the NGL Entities and their Affiliates.  Capitalized terms
used but not otherwise defined herein, shall have the respective meanings
ascribed therefor in the Board Rights Agreement.  In consideration for and as a
condition to the NGL Entities furnishing access to such information, the EIG
Designated Director hereby agrees to the terms and conditions set forth in this
letter agreement (the “Agreement”):

 

1.             As used in this Agreement, subject to Paragraph 3 below,
“Confidential Information” means any and all non-public financial or other
non-public information concerning the General Partner, the Partnership or the
Partnership’s Subsidiaries that may hereafter be disclosed to the EIG Designated
Director by the NGL Entities, their Affiliates or by any of their directors,
officers, employees, agents, consultants, advisors or other representatives
(including financial advisors, accountants or legal counsel) (the
“Representatives”) of the NGL Entities, including, without limitation, all
notices, minutes, consents, materials, ideas or other information (to the extent
constituting information concerning the General Partner, the Partnership or the
Partnership’s Subsidiaries that is non-public financial or other non-public
information) provided to the EIG Designated Director.

 

2.             Except to the extent permitted by this Paragraph 2 or by
Paragraph 3 or 4, the EIG Designated Director shall keep such Confidential
Information strictly confidential; provided, that

 

--------------------------------------------------------------------------------



 

the EIG Designated Director may, upon request from a Purchaser or another member
of the EIG Group, share Confidential Information with such Purchaser or member
of the EIG Group so long as such individuals or entities agree to comply with,
and be bound by, in all respects, the terms of this Agreement.  For the
avoidance of doubt, the recipient of such Confidential Information from the EIG
Designated Director may further provide such Confidential Information to (i) any
other Purchaser, (ii) any other member of the EIG Group and (iii) any legal
counsel, consultant, accountant or financial advisor that has been engaged by
such recipient to discuss such matters or Confidential Information; provided,
that any such recipient in clause (i), (ii) or (iii) above agrees and
acknowledges in a writing between such person and EIG to be bound by the terms
of this Agreement or is subject to confidentiality restrictions enforceable by
EIG that are no less stringent than those set forth in this Agreement prior to
the date of such disclosure.  The EIG Designated Director may not record the
proceedings of any meeting of the Board by means of an electronic recording
device.  Notwithstanding anything to the contrary contained in this Agreement,
no provision of this Agreement shall be applicable to a Purchaser or any other
member of the EIG Group except to the extent, if any, that such Purchaser or
member of the EIG Group has been provided access to Confidential Information
from the EIG Designated Director. Furthermore, the NGL Entities acknowledge that
the EIG Designated Director may serve as a director or officer of members of the
EIG Group and no such member of the EIG Group will be deemed to have received
Confidential Information solely due to the dual role of the EIG Designated
Director.

 

3.             The term “Confidential Information” does not include information
that (i) is or becomes generally available to the public other than (a) as a
result of a disclosure by the EIG Designated Director in violation of this
Agreement or (b) in violation of a confidentiality obligation to the NGL
Entities known to the EIG Designated Director, (ii) is or becomes available to
the EIG Designated Director on a non-confidential basis from a source not known
to have an obligation of confidentiality to the NGL Entities, (iii) was already
known to the EIG Designated Director at the time of disclosure, (iv) is
disclosed to any Purchaser or any other member of the EIG Group by the NGL
Entities, their Affiliates or a Representative of the NGL Entities or (v) is
independently developed by the EIG Designated Director without reference to any
Confidential Information disclosed to the EIG Designated Director.

 

4.             In the event that the EIG Designated Director is legally required
or compelled to disclose the Confidential Information, the EIG Designated
Director shall use reasonable best efforts, to the extent permitted and
practicable, to provide the NGL Entities with prompt prior written notice of
such requirement so that the NGL Entities may seek, at the NGL Entities’ sole
expense and cost, an appropriate protective order.  If in the absence of a
protective order, the EIG Designated Director is nonetheless legally required or
compelled to disclose Confidential Information, the EIG Designated Director may
disclose only the portion of the Confidential Information or other information
that it is so legally required or compelled to disclose.

 

5.             All Confidential Information disclosed by the NGL Entities or
their Representatives to the EIG Designated Director is and will remain the
property of the NGL Entities, so long as such information remains Confidential
Information.

 

--------------------------------------------------------------------------------



 

6.             It is understood and acknowledged that neither the NGL Entities
nor any Representative makes any representation or warranty as to the accuracy
or completeness of the Confidential Information or any component thereof.

 

7.             It is further understood and agreed that money damages may not be
a sufficient remedy for any breach of this Agreement by the EIG Designated
Director and that the NGL Entities shall be entitled to seek specific
performance or any other appropriate form of equitable relief as a remedy for
any such breach in addition to the remedies available to the NGL Entities at
law.

 

8.             This Agreement is personal to the EIG Designated Director, is not
assignable by the EIG Designated Director and may be modified or waived only in
writing.  This Agreement is binding upon the parties hereto and their respective
successors and assigns and inures to the benefit of the parties hereto and their
respective successors and assigns.

 

9.             If any provision of this Agreement is not enforceable in whole or
in part, the remaining provisions of this Agreement will not be affected
thereby.  No failure or delay in exercising any right, power or privilege
hereunder operates as a waiver thereof, nor does any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 

10.          This Agreement, and all claims or causes of action (whether in
contract or tort) that may be based upon, arise out of or relate to this
Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement),
will be construed in accordance with and governed by the Laws of the State of
Delaware without regard to principles of conflicts of Laws.  Any action against
any Party relating to the foregoing shall be brought in any federal or state
court of competent jurisdiction located within the State of Delaware, and the
Parties hereto hereby irrevocably submit to the non-exclusive jurisdiction of
any federal or state court located within the State of Delaware over any such
action.  Each of the Parties hereby irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may now or hereafter have to
the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute.  Each of the Parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

11.          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES, AND AGREES TO
CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING
UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.  EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY
AND THAT THE PARTIES

 

--------------------------------------------------------------------------------



 

TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

12.          This Agreement and all obligations herein will automatically expire
one (1) year from the date the EIG Designated Director ceases to act as the EIG
Designated Director.

 

13.          This Agreement may be executed in one or more counterparts, each of
which will be deemed to be an original copy of this Agreement, and all of which,
when taken together, will constitute one and the same agreement.  The exchange
of copies of this Agreement and of signature pages by facsimile or electronic
transmission constitutes effective execution and delivery of this Agreement as
to the parties and may be used in lieu of the original Agreement.  Signatures of
the parties transmitted by facsimile or electronic transmission will be deemed
to be their original signatures for any purpose whatsoever.

 

 

Very truly yours,

 

 

 

 

 

[                 ]

 

Agreed to and Accepted, effective as of the
            day of              , 20     :

 

 

 

[NAME OF EIG DESIGNATED DIRECTOR]

 

 

--------------------------------------------------------------------------------